DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment 
The amendment filed on 05/09/2022 has been entered. Claims 1, 4-9, 12-16 remain pending in the application. The amendment to claim 1 overcomes the 101 rejection.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2019-0110562 filed on 09/06/2019. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 9, 12, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US20180346027).
Regarding claim 1, Fujii teaches a vehicle comprising:
a plurality of detection sensors configured to detect a neighboring obstacle in a surrounding of a vehicle ([0016] and [0060] disclosing a plurality of sensors “detection sensors” to detect neighboring objects around the vehicle);
a lane line detector configured to detect a lane line of a travelling lane on which the vehicle is travelling ([0016] and [0065] disclosing the camera detecting the lane white lines); and 
a controller configured to determine when the vehicle departs from the travelling lane on a basis of the detected lane line, to determine when an obstacle is detected in a predetermined area in the travelling lane, the predetermined area being an area inside of the traveling lane, to determine a risk of collision between the vehicle and the neighboring obstacle, the neighboring obstacle being in an adjacent lane, and upon determining that the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle, to determine whether to perform a steering avoidance control for avoiding the collision by returning the vehicle to the travelling lane on a basis of a result of detecting the obstacle in the predetermined area ([0017]-[0020] disclosing determining when a vehicle is changing lane “departs from lane” if there is any other vehicle approaching the own vehicle while changing lane, i.e., determine if a neighboring obstacle being in an adjacent lane and that the own vehicle is predicted to collide with the obstacle. [0019]-[0020] disclosing returning to the original lane to avoid collision “steering avoidance control by returning the vehicle to the original travelling lane”. [0019]-[0020] disclosing determining whether an original lane side vehicle is detected, i.e., determining if an obstacle is determined in a predetermined area of the travelling lane “original lane”, the predetermined area is an area where there is a possibility of being excessively approached by the original side lane vehicle. [0019]-[0020] disclosing prohibiting “cancelling” the return to the original lane “steering avoidance by returning to original lane” based on the detection of the obstacle in the predetermined area. [0019]-[0020] disclosing performing the return to original lane “steering avoidance” when the obstacle is not detected in the original lane).
Wherein the controller is configured to:
control the vehicle to perform the steering avoidance control when the obstacle is not detected in the predetermined area ([0019]-[0020] disclosing performing the return to original lane “steering avoidance” when the obstacle is not detected in the original lane).
when the obstacle is detected in the predetermined area while performing the steering avoidance control of the vehicle, cancel the steering avoidance control and perform a heading angle alignment steering control such that a travelling direction of the vehicle is in parallel to lane lines of the travelling lane ([0019]-[0020] disclosing prohibiting “cancelling” the return to the original lane “steering avoidance by returning to original lane” based on detecting an original side lane vehicle that has a probability of colliding with the own vehicle, i.e., based on detecting obstacle in the predetermined area, the predetermined area is an area where there is a possibility of being excessively approached by the original side lane vehicle. [0020] disclosing performs the lateral speed zero control to control the steering so as to maintain the “lateral speed which is the speed in the lane width direction” at zero through prohibiting the original lane return assist control when the original lane side vehicle is detected by the original lane approach vehicle determination means. Therefore, the own vehicle travels in the formation direction of the target lane (i.e., the own vehicle travels along (parallelly to) the lane). I.e., performing heading angle alignment such that a travelling direction of the vehicle is in parallel to the lane lines of the travelling lane).

Regarding claim 4, Fujii teaches the vehicle of claim 1, wherein the predetermined area includes a side area, a front area, and a rear area of the vehicle in the travelling lane (at least [0010], [0016] and [0060] disclosing the surrounding monitoring means to detect original lane side vehicle which has the probability of collision with the own vehicle. The surrounding monitors is interpreted as being a predetermined area in the front, rear and side surroundings of the vehicle. The predetermined area is an area where there is a possibility of being excessively approached by the original side lane vehicle. See also [0062] disclosing sensors in the front, the rear and the sides of the vehicle).

Regarding claim 5, Fujii teaches the vehicle of claim 1, wherein the controller is configured to control the vehicle not to perform the steering avoidance control when the obstacle is detected in the predetermined area ([0019]-[0020] disclosing prohibiting “cancelling” the return to the original lane “steering avoidance by returning to original lane” based on detecting an original side lane vehicle that has a probability of colliding with the own vehicle, i.e., based on detecting obstacle in the predetermined area, the predetermined area is an area where there is a possibility of being excessively approached by the original side lane vehicle).

Regarding claim 7, Fujii teaches the vehicle of claim 1, wherein the controller is configured to determine the predetermined area on a basis of a velocity of the vehicle ([0019]-[0020] disclosing prohibiting “cancelling” the return to the original lane “steering avoidance by returning to original lane” based on detecting an original side lane vehicle that has a probability of colliding with the own vehicle, i.e., based on detecting obstacle in the predetermined area, the predetermined area is an area where there is a possibility of being excessively approached by the original side lane vehicle, the probability of collision is based on the relative speeds of the original vehicle and the other vehicle, thus it is interpreted that the predetermined area is on the basis of a velocity of the vehicle. See also [0185]-[0186] disclosing determining the probability of collision based on the relative speeds).

Claims 9, 12, 13, 15 are rejected for similar reasons as claims 1, 4, 5, 7, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Fujii (US20180346027) in view of Fujii (US20180346027).
Regarding claim 6, Fujii teaches the vehicle of claim 1. Fujii does not yet teach wherein the controller is configured to generate a control signal for sending a warning signal when the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle.
Fujii further teaches wherein the controller is configured to generate a control signal for sending a warning signal when the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle ([0222] disclosing a warning when the other vehicle approaches on the target lane when the own vehicle is changing lane to target lane. i.e., warning when vehicle is predicted to depart from traveling lane and is predicted to collide with neighboring obstacle).
Fujii and Fujii are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fujii to incorporate the teaching of Fujii of wherein the controller is configured to generate a control signal for sending a warning signal when the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle in order to alert the driver of a potential collision and avoid collision (Fujii [0022]).

Claim 14 is rejected for similar reasons as claim 6, see above rejection.	
Regarding claim 8, Fujii teaches the vehicle of claim 1, wherein the controller is configured to determine a lateral movement distance on a basis of width information related to the lane line of the travelling lane and the vehicle, and is configured to control the vehicle to perform the steering avoidance control on a basis of the determined lateral movement distance ([0177] disclosing determining the position of the vehicle in a lane after the start and cancellation of a lane change based on the vehicle size and the lane width. It is interpreted that the determination of the position is used in returning to the original lane).
Fujii does not yet teach determine a lateral movement distance for returning the vehicle to the travelling lane.
Fujii further teaches determine a lateral movement distance for returning the vehicle to the travelling lane ([0213] disclosing determining the lateral distance to return the vehicle to its original lane “steering avoidance control on basis of the lateral movement distance”).
Fujii and Fujii are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fujii to incorporate the teaching of Fujii of determine a lateral movement distance for returning the vehicle to the travelling lane in order to avoid collision with a vehicle on another lane.
Claim 16 is rejected for similar reasons as claim 8, see above rejection.
					Response to Arguments
	Applicant’s arguments filed on 05/09/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments regarding the 101 rejection, amendment to claim 1 overcomes the 101 rejection. 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200218268 disclosing lateral movement of the host vehicle in order to avoid a collision with a front obstacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664